DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “said third image” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici et al. (US 20110129058) in view of Varlet et al. (US 20190357861).
Regarding claim 1, Ulrici teaches a method for positioning a volume to be imaged for computed tomography imaging, in which method, an arrangement is used which comprises, a computed tomography imaging apparatus including X-ray imaging device including an x-ray source 4 and receiver 6, a control system of the computed tomography imaging apparatus and a display 2 for showing image information arranged into a functional connection with the computed tomography imaging apparatus, in which method 
a human or animal head 40 including a volume desired to get imaged is positioned in the imaging, area of the computed tomography imaging apparatus, 
said human or animal head is imaged by at least two optical cameras 50 52 from at least two different directions (figure 2) at least during a portion prior to activation of the x-ray source such that the first and second images shown on the display are relative images of said head positioned in the imaging area and at least a first and a second image from at least two different directions produced by said cameras are shown by said display (figure 2), 

position of the volume desired to get imaged by said computed tomography apparatus is pointed, selected or determined by means of said volume positioning indicator by positioning the volume positioning indicator to a desired point in said images (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
However Ulrici fails to teach the first and second images are live stream images.
Varlet teaches a real time display of the side image 30a and front image 30b (para 181).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the image display of Ulrici with the live display as taught by Varlet, since it would provide more accurate imaging positioning.
Regarding claim 2, Ulrici teaches said volume positioning indicator shown in the at least two images has been arranged to get positioned in the second image always at a point with respect to a particular head-area anatomy which corresponds to its position in the first image (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
Regarding claim 4, Ulrici teaches dimensions of said volume positioning indicator are changeable (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
Regarding claim 6, Ulrici teaches the pointing, selecting or determining of the position of said volume desired to be imaged comprises at least one of actions i) moving the anatomy in said imaging area, ii) moving the volume positioning indicator shown using the display, iii) moving the X-ray imaging diaplay (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
Regarding claim 7, Ulrici teaches the volume positioning indicator shown in connection with said first and second image is a rectangle (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).

Regarding claim 10, Ulrici teaches said two optical cameras are used for identifying a position of a patient in the imaging area during computed tomography imaging and if the position is detected to change, the motion of said X-ray imaging means is controlled during the imaging to compensate for the change in the position of the patient (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
Regarding claim 11, Ulrici teaches a computed tomography imaging apparatus which comprises an X-ray imaging device including an X-ray source and a receiver module, an imaging station, a control system, a means arranged in a functional connection with the computed tomography imaging apparatus for processing image information as well as a means for showing image information, and which apparatus additionally comprises at least two cameras located at a distance from each other, which are directed or directable at said imaging station, and the control system of which apparatus comprises a means for showing by said means for showing image information a live image produced, by said at least two optical cameras and in connection with these images, also a volume positioning indicator, and means for pointing, selecting or determining a position of a volume desired to get imaged by means of said volume positioning indicator by positioning the volume positioning indicator in a desired point in said images (see above and International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
However Ulrici fails to teach the first and second images are live stream images.
Varlet teaches a real time display of the side image 30a and front image 30b (para 181).

Further Ulrici fails to teach the pointing is touch screen.
Varlet teaches a touch screen display for pointing the volume (para 99).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the pointing of Ulrici with the touch screen as taught by Varlet, since it would provide better user friendly environment.
Regarding claim 12, Ulrici teaches said control system adjusts at least one of the following: position of said volume positioning indicator in said images; one or more dimensions of said volume positioning indicator; position of said X-ray imaging device with respect to the imaging station (see International Search Report for PCT application PCT/FI2018/050198 mailed June 27, 2018).
Regarding claim 14, Varlet teaches the imaging apparatus is arranged moveable to image the volume designated by the positioning indicator on the display (para 181).
Regarding claim 15, Varlet teaches the display shows multiple images and when the volume positioning indicator is moved from one place to another in one of these images it automatically moves in 
Regarding claim 16, Varlet teaches the imaging apparatus is arranged moveable to image the volume designated by the positioning indicator on the display (para 173).
Regarding claim 17, Varlet teaches the display shows multiple images and when the volume positioning indicator is moved from one place to another in one of these images it automatically moves in the other images to a position which corresponds to the position of that volume which has been selected in the one of the images (para 173).
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach said first image is taken substantially from the direction of the human or animal face and the second image substantially from the side of the head, both said first and second images from the direction of a plane determined by a dental arch, and by said display is show, in addition to thus taken first and second image and a third image indicating a jawbone or a dental arch as seen from a perpendicular direction with respect to the plane determined by said dental arch and in all of which images, also the volume positioning indicator is shown, and the position of the volume positioning indicator is shown in said first and second image always at a point in the imaging area according to where it is located in said third image as claimed in claim 3.
Regarding claim 13, the prior art fails to teach said first image is arranged to be taken substantially from a direction of a human or animal face and the second image substantially from a side of the head, both said first and second images in direction of a plane determined by a dental arch, and said means for showing image information are additionally arranged to show a third image indicating a jawbone or a dental arch, seen from a perpendicular direction with respect to the plane determined by said dental arch, in all of which images also the volume positioning indicator is arranged to be shown, and the position of the volume positioning indicator is arranged to be shown in said first and second image always at a point in the imaging station according to where it is located in said third image as claimed in claim 13.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/HOON K SONG/Primary Examiner, Art Unit 2884